Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 1 of 23

EXHIBIT “A”
see ws TT TTT TTT

United States Patent

US010469250B2

 

  

(12) (10) Patent No.: US 10,469,250 B2
Rady (45) Date of Patent: Nov. 5, 2019
(54) PHYSICAL ITEM MAPPING TO 9,641,342 B2* 5/2017 HO4L 63/126
BLOCKCHAIN FRAMEWORK 9,760,574 BL* 9/2017 Zhat wee GO6F 16/16
2005/0289341 Al* 12/2005 HO4L 63/0815
‘cant: 713/168
(71) Applicant: Max Adel Rady, Courbevoie (FR) 3010/0141762 A1* 6/2010 Sjann ................. HOAN 7/185
. : 348/143
(72) Inventor: Max Adel Rady, Courbevoie (FR) 2013/0103887 Al * 4/2013 Frey veeceeceucencenceuseuses GO6F 9/442
: : : : : 711/103
(*) Notice: Subject to any disclaimer, the term of this 2013/0264878 Al* 10/2013 Swearingen ........ B64D 41/007
patent is extended or adjusted under 35 307/65
U'S.C. 154(b) by 0 days. 2013/0321851 Al* 12/2013 Miyata wu... HO4N 1/00896
358/1.14
(21) Appl. No.: 16/289,083 2015/0116778 AL* 4/2015 Itami we. GO06K 15/1849
358/2.1
(22) Filed: Feb. 28, 2019 (Continued)
(65) Prior Publication Data OTHER PUBLICATIONS
US 2019/0199518 Al Jun. 27, 2019
o. Brambilla, G., et al. “Using Blockchain for Peer-to-Peer Proof-of-
Related U.S. Application Data Location.” Jul. 31, 2017.
(63) Continuation of application No. (Continued)
PCT/US2018/067200, filed on Dec. 21, 2018.
(60) se isional application No. 62/609,783, filed on Dec. Primary Examiner — Ali Shayanfar
; , (74) Attorney, Agent, or Firm — Whiteford, Taylor &
(51) Int. Cl. Preston, LLP; Peter J. Davis
HOAL 9/06 (2006.01)
HOAL 92 (2006.01)
57 ABSTRACT
(52) U.S. Cl. 67)
CPC veeseeeee HO4L 9/0637 (2013.01); HO4L 9/3247 There is provided a framework to record to a blockchain
(2013.01); HO4L 2209/38 (2013.01) unique identification (signatures) of physical items which
(58) Field of Classification Search have unique, random properties. Physical items are analysed
CPC ..... seo iieeeennineeeseey HO04L 9/0637; HO4L 9/3247 using spectral imaging to determine the unique identifica-
See application file for complete search history. tions. Hardware is shown to perform the analysis and
. various nodes of a peer-to-peer network are shown and
(56) References Cited described, which nodes may be configured to provide proof

U.S. PATENT DOCUMENTS

 

 

 

 

of location, privacy, trust and authentication. The solution
can work even if the item is modified in some way ifa subset

 

 

 

 

 

 

 

 

 

 

 

7,363,520 BL* 4/2008 Maier, Jn. v.cccceeecen GO6F 1/26 Of the unique properties remain.
713/300
8,738,940 B2* 5/2014 Venkatraman ..... HO3K 19/0016
326/102 23 Claims, 9 Drawing Sheets
100
Node 2 Node 4
104 108
®”Y
NN
N
NX
Node 1
102
Node 3 Node5

 

 

 

my
my
Io

 

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 3 of 23

US 10,469,250 B2

 

 
 

Page 2
(56) References Cited
U.S. PATENT DOCUMENTS
2015/0346792 AL* 12/2015 Rathi we GO6F 1/266
713/310
2016/0105581 Al* 4/2016 Hikichi ......0.0.. HOA4N 1/0089 1
358/1.14
2016/0300234 Al 10/2016 Moss-Pultz et al.
2016/0358186 Al* 12/2016 Radocchia HO4W 4/70
2016/0378971 AL* 12/2016 Dunstan GO6F 21/44
726/17
2017/0048234 AL* 2/2017 Lohe wu... G06Q 20/065
2017/0232300 Al 8/2017 Tran et al.
2017/0331896 Al 11/2017 Holloway et al.
2017/0345019 Al* 11/2017 Radocchia ........... G06Q 30/018
2018/0165612 Al* 6/2018 Saxena .... G06Q 10/0631
2018/0341775 AL* 11/2018 Gisolfi ou... HO4L 9/3247

 

OTHER PUBLICATIONS

Kim, M., et al. 3D Imaging Spectoscopy for Measuring 3D
Hyperspectral Patterns on Solid Objectins. ACM Trans. Graph., vol.
314, Jul. 2012.

International Search Report issued in co-pending application No.
PCT/US2018/06720 dated Apr. 16, 2019.

* cited by examiner
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 4 of 23

U.S. Patent Nov. 5, 2019 Sheet 1 of 9 US 10,469,250 B2

 

oO

Node 5

 

 

 

 

Fig. 1

 

Node 3

 

 

 

 

 

100
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 5 of 23

US 10,469,250 B2

Sheet 2 of 9

Nov. 5, 2019

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 “Bld
awa 0c
dwey
aoINOS Jamod
ay uouaK
502 oad
HUN a3e4035 — e1awe) GH
TZ 922
Janjazay ‘ uoljeolunWwiwo?)
pue Joyafoig Jase] — asuey ous
ccC
anna (s)ulunQ Bunndwos nn
B07 Orr
Ja8eul jenoeds t— (Jeu49U] “3°8)
Wwayshs UuorejuNnWWO?
viz pee
yasse] uoneigiye <t——~ dHAIG UOMEI07 SdH
OTe 8Te

Asjueg
40 ayqelUWIN | pazuo oy)

 

 

 

a]eIs

 

 

 

 

 

FOL ——« (@pou sau)
SPON |INg-UON

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 6 of 23

US 10,469,250 B2

Sheet 3 of 9

Nov. 5, 2019

U.S. Patent

€ “a4

 

 

90¢

PUN asesois

 

 

vO?

a2INOs JaMod

 

 

 

9tz

UOHEIIUNWWOD
asuey WOUs

cc

i (s}uiun Sunndwos

 

 

 

 

 

©

cc
(JausajU| “3°9)
Wass UOIeNUNWWOD

 

 

 

st

cc

BI1AVQ YOHEIO] Sd

 

DOT (@PON sseuLM)
SPON |1N4-UON

 

 

 

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 7 of 23

U.S. Patent Nov. 5, 2019 Sheet 4 of 9 US 10,469,250 B2

 

 

ara
NI

io.¢) Wl + LO}
N N ™N “I

Short Range
Communication
Power Source

Communication System
(e.g. Internet
Storage Unit

 

 

 

 

 

 

 

 

 

 

 

———ge| GPS Location Device

Po
+——$ Po
Po
$j

tn
Fig. 4

 

NS
™N

Computing Unit(s)

 

 

 

 

 

Full Node 210

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 8 of 23

US 10,469,250 B2

Sheet 5 of 9

Nov. 5, 2019

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S ‘sl4 -—_——
j |
Pts | eyepejay|
| se UOI}e207
00s ! |
7 SdD ppv
\
Lee 11
| \!
} suolpajaduy '
il lope oew 1
\! i!
\! i!
i! il
_ | [ARE |
Tas ON 7 TSsisAjeuy r
aeula] i! suigewy iI
i! jeapads jl
\| \!
i! |!
PW ION SIA \! \
yoesjuo) OE <= — | lone jl
yews yenuo) CSS po 3Co sumo 7 8 ” ed iI
ews ajesauag ‘ Jajsuedy t JaIIEM WulyuoD M $ de i!
| iI
A t {
19 7 r
2e41U0 meee
yoeujUoD 1! | 905 \|
yews il sse- 1
SulIsIxy (| yale 1
| jl
iL {
ces MeN bssss=s==H
1I1eM Jessy uleysyo01g 31s 0S ZOE (wat)
uleys990|g sk} — 01 uadd “— yo0|g a1e019 e— dnyoo7] Wiojtag k?— JauUueds — ajqenjen
0} pappe jessy Ooze P v BTS jEUISUO

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 9 of 23

US 10,469,250 B2

Sheet 6 of 9

Nov. 5, 2019

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_—

9 Bl4
I
PIG | eyepejay|
009 | $e UOI]e907
| Sd PPV
\ !
[eT ml
I
h d
1 suonsapaduuy
mmm Oe
I apg SOW
i
L
\!
= lS
aS ON iL | OFSsisAjeuy
ayeulwal i Sulgsew|
i! jesjoads
1!
l
18) ION SOA 7
penuoy [Gee __ ___ if
yews yoewuo) Capo) FCS 5umO i 8 * es
yews ayeiauay ‘ Jajsued] ‘ JIE WUUuoD l 3 de
} ll J I
|
\!
RW I
yoesquoD r 30c
wWeus 3 i! ssel
UNSIXG | 1 paieq
1!
72S j—-—-—-———— —
KS M2N ~= = =r ==
SToEM oo0y Te __
uleYyyoolg uleyyaojg so19 areas dnyoo7 7. euues
qUueAaaY _9} puaddy 2Pold Weel) WJOLad 5
arepdn ve STS

 

ZO9 (wea3})
ajqenjeaA

Pelipow

 

 

 

COS (ula}})
aqenjen
jeulsuio

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 10 of 23

US 10,469,250 B2

Sheet 7 of 9

Nov. 5, 2019

U.S. Patent

VL ‘Sl4

 

 

 

 

cL
(yo}ewW e puly 0} SulsueysUl

IWJJaWOIs JO asN YSnosy} saljewoue yYsnosyy}
d}e19}1) UIEYDIO|g WO sjjNsaJ sanbay

 

 

 

 

vot dnyoo7

uoljenjeaq painqiisiq

 

 

 

802
eyeq uers CE

 

 

 

1 sulddey|

 

 

uolpajadwy

 

90Z

 

 

eyeq jesjoeds

 

 

 

 

COL
ejeq jassy a}esauay 0}
(Suluuers “3°a) SuisAjeuy

 

 

A}an

o
©
Ns

 

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 11 of 23

US 10,469,250 B2

Sheet 8 of 9

Nov. 5, 2019

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

gz ‘34
ON
vEL cel cZ snsuasuo}
a}eUIWa | pall $1
7B EAZ Peinqliysiq
SOA
ON
— SOA —_—
9¢ sjeljuapal) ce JAI[EM S$ JIUMO
[_____»
JOUMO AjLaA 0} poudissy jessy
Pel (uoljezisoyjne cL
/Aay °3°9) sjenuapaD +} JIUMO 0} UBISSY

 

J2UMO aAlazay

 

 

 

 

OzZZ —CBUIUI Jessy MeN

 

 

 

 

 
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 12 of 23

U.S. Patent

Nov. 5, 2019

Sheet 9 of 9

US 10,469,250 B2

 

Existing Asset
230

 

 

Transactional
52

 

 

Yes y

 

Receive Owner
Credentials (e.g. Key/
authorization) 734

 

v

 

Verify Owner
Credentials

PJ
Sx
oy

No

 

 

Yes Y

 

Does Owner
Own Asset? 75

oO

No

 

 

Yes Y

 

Generate and Validate
Smart Contract 769

No

 

 

Yes y

 

Receive Counter-party
Credentials/Info 769

 

v

 

Verify Counter-party
Credentials/Info 7¢4

No

 

 

Yes \

 

Counter-party
Agreement

~J
io
00

No

 

 

Yes \

 

Smart Contract
Terms Met? 77

IO

|

No

 

 

Yes Y

 

 

Distributed Evaluation &
Consensus 772

No

 

 

 

 

Yes

No

 

 

Terminate
774

 

 

Fig. 7C
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 13 of 23

US 10,469,250 B2

1
PHYSICAL ITEM MAPPING TO
BLOCKCHAIN FRAMEWORK

BACKGROUND

Blockchain technologies implement distributed ledgers
on peer-to-peer networks. Data is stored securely using
cryptography and various consent mechanisms are
employed with a view to ensuring data stored in a block of
the distributed ledger is accurate and reliable.

Blockchains provide a way to trace unique digital items
without reliance on a third party. Blockchains breakdown
when mapping to physical real-world items due to the
requirement of having to trust some sort of the third party.
As Satoshi mentions in his paper, reliance on a third party
immediately destroys/diminishes the use of blockchain—
despite current hype around “putting it on the blockchain”’.

SUMMARY

There is proposed a framework to record to a blockchain
unique identification (signatures) of physical items which
have unique, random properties. Physical items are analysed
(e.g. using spectral imaging and 3D scanning) to determine
the unique identifications. Hardware is shown to perform the
analysis and various nodes of a peer-to-peer network are
shown and described, which nodes may be configured to
provide proof of location, privacy, trust and authentication.
The solution can work even if the item is modified in some
way if a subset of the unique properties remain.

There is provided a network node comprising: one or
more processing devices; a storage device, for example,
memory, coupled to the one or more processing devices and
storing instructions for execution by at least some of the one
or more processing devices; a communications subsystem,
coupled to the one or more processing devices, to commu-
nicate with at least one or more other nodes of a peer-to-peer
network; and item analysis components coupled to the one
or more processing devices, the item analysis components
configured to determine analysis data from measurements
generated by the item analysis components. The one or more
processing devices operate to configure the network node to:
analyze an instance of a physical item using the item
analysis components to determine a unique signature for the
instance, the unique signature determined using the analysis
data for the physical item; determine, using the unique
signature, whether the instance of the physical item is
previously recorded to a blockchain maintained by the
peer-to-peer network to provide item tracking and authen-
tication services; and record the instance of the physical item
to the blockchain in response to the determining whether the
instance is previously recorded.

The item analysis components may comprise one or more
of: a spectral imager to assess the spectral hypercube data of
the physical item, identifying irregularities in composition
of the physical item, notably the radiometric measurements
at various spatial frequencies; a light source (e.g. Xenon
based) to provide broad spectrum illumination on the physi-
cal item; a range scanner (e.g. laser based) to assess the 3D
spatial data of the object; a calibration target to determine a
geometric relationship between a range scanner and the
imager; an HD photography camera; a scale to determine a
mass of the physical item; and a mechanism of movement
(e.g. a movable platter, platform or gantry) to move the
physical item and assessment devices relative to one another
to allow a 360-degree assessment of the physical item.

10

15

20

25

30

35

40

45

50

55

60

65

2

The item analysis components may be housed in a cabinet
to receive the physical item for assessment.

The network node may be configured to use 3D spatial
mapping to define the unique signature from spectral analy-
sis data and 3D scan data generated by the item analysis
components.

To determine whether the physical item is previously
recorded may comprise comparing the unique signature
generated by the network node to previously recorded
unique signatures using 3D spatial analysis techniques,
rotating in virtual space features of the physical item defined
in the unique signature to determine a match with features
defined in the previously recorded unique signatures.

The network node may be configured to provide proof of
identity data to the peer-to-peer network to record the
instance of the physical item.

The network node may be configured to provide reputa-
tional data to the peer-to-peer network to record the instance
of the physical item. The reputational data is maintained and
provided for use in accordance with a Blockchain Authen-
tication and Trust Module (BATM) framework implemented
by the peer-to-peer network.

The network node may be configured to provide proof of
location to the peer-to-peer network for recording with the
instance of the physical item. The network node may further
comprise a location determination device configured to
receive signals via the communication subsystem with
which to determine a position of the network node. The
communication subsystem may be configured to communi-
cate using short range communications and the network
node may be further configured to communicate with one or
more witness nodes via short range communications to
provide collaboration of the position of the network node.

The instance of a physical item may be a modified
physical item defined from a previously recorded physical
item. The network node may be configured to: analyze the
instance of the modified physical item using the item analy-
sis components to determine a unique signature for instance
of the modified physical item, the unique signature deter-
mined using the analysis data for the instance of modified
physical item; determine, using the unique signature,
whether the instance of the modified physical item is pre-
viously recorded including whether recorded as the previ-
ously recorded physical item; and record the instance of the
modified physical item to the blockchain in response to the
determining whether the instance is previously recorded.

There is provided a computer implemented method for a
network node comprising: one or more processing devices;
a storage device, for example, memory, coupled to the one
or more processing devices and storing instructions for
execution by at least some of the one or more processing
devices; a communications subsystem, coupled to the one or
more processing devices, to communicate with at least one
or more other nodes of a peer-to-peer network; and item
analysis components coupled to the one or more processing
devices, the item analysis components configured to deter-
mine analysis data from measurements generated by the
item analysis components; wherein the method comprises
analyzing an instance of a physical item using the item
analysis components to determine a unique signature for the
instance, the unique signature determined using the analysis
data for the physical item; determining, using the unique
signature, whether the instance of the physical item is
previously recorded to a blockchain maintained by the
peer-to-peer network to provide item tracking and authen-
tication services; and recording the instance of the physical
item to the blockchain.
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 14 of 23

US 10,469,250 B2

3

There is provided a system comprising: a plurality of
network nodes co-located at a field location, the plurality of
nodes coupled for communication to a peer-to-peer network
implementing a distributed ledger providing a system to
track and authenticate items, wherein a one of the plurality
of network nodes is configured in accordance with the
network node such as summarized herein to define an item
assessment node. In one feature, at least one other of the
plurality of network nodes comprises a witness node con-
figured to communicate using short range communication
with the item assessment node to provide a witness in a
proof-of-location method used by the item assessment node.

In any of the aspects, the item analysis components may
be configured to measure physical features comprising any
of anomalies, defects, imperfections, noise and geometric
irregularities that are either naturally occurring or human
made through a process to produce a unique non-reproduc-
ible randomness that uniquely identifies an asset.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 is an illustration of a portion of a peer-to-peer
network including a plurality of different types of nodes in
accordance with an example.

FIGS. 2-4 illustrate components of three types of nodes of
FIG. 1.

FIGS. 5, 6, and 7A-7C illustrate operations of the nodes
related to example use cases in accordance with respective
embodiments.

DESCRIPTION

Blockchains provide a potential gateway for a variety of
solutions to provide transparency to asset management.
However, until now, they’ve only been really applicable to
digital assets and with some limited success to physical
assets. However, the methods described so far don’t provide
a truly robust method for asset provenance, which greatly
diminishes the use of blockchain, as described by Satoshi
himself, nor do they provide a true end-to-end framework
for this problem space; by that we mean that if you can
achieve self-provenance of the asset, how do you ensure the
hardware assessing the properties of the asset do what they
state they do, or that they’re valid actors and not a man in
the middle (MITM) attacker. Furthermore, what happens if
the object is modified in anyway, the unique hash can’t be
equal to the previous hash as there has been some loss of
“data” since the current attempted block and the previous
recorded block. Solving these problems may allow for a
fully transparent asset and supply chain management, which
doesn’t rely on outside trust in any way, and offers complete
tracking of the asset.

Overview Example Using Gemstones (e.g. Diamonds)

Diamonds have a unique property which is that they have
carbon imperfections/carbon flaws. These flaws are unique
in 3D space in the diamond’s shape and type. Further
general information on same is available at http://www.jew-
elry-secrets.com/Blog/black-spots-in-diamonds/, incorpo-
rated herein by reference in its entirety.

An analysis system may be configured to analyse an item
such as a gemstone to determine its unique properties (e.g.
in analysis data) thereby to define a unique signature for the
item. Herein the terms imperfections, flaws, variations,
defects, noise, geometric irregularities, occlusions, anoma-
lies, etc. are used interchangeably for denoting features
which may be evaluated by 3d scanning, spectral analysis
and other measuring as described and as may be applicable

10

15

20

25

30

35

40

45

50

55

60

65

4

to generate analysis data for an asset. Such analysis data
determines the assets unique properties and is useful to
define a unique signature for the asset. It is understood that
not all physical assets will have each type of physical feature
to assess. An analysis system may comprise a “box/device”
which comprises:

a. A scale to record mass

i. This captures the mass of the object in question.
b. A 3D/LIDAR scanner
i. This captures the geometry of the diamond in ques-
tion.

c. A high-resolution camera, which can quickly take

pictures of the diamond from any angle.

d. A spectral imaging camera.

If a diamond is mined, one can cut/polish/clean one side
of the diamond (although it is possible to apply a similar
technique to rough stones as mentioned here: http://www-
.ogisystems.com/scanoxplanner-diamond-planning -html),/,
incorporated herein by reference in its entirety.

Once this is done, the diamond is placed in the “box/
device” in a position that allows the light to shine through
one end and exit through the newly cut/polished/cleaned
side.

The “box/device” then records its mass, geometry, and 3D
space aware pictures of the diamond relative to its geometry,
as well as spectral data.

The values then act as the encryption value to be placed
into the block as a first blockchain entry.

From here, the diamond can be passed to the next party to
be processed or to change hands, e.g. cut to the shape the
jeweler wants, where upon receipt the next party confirms
the identity of the diamond by inserting it into the “box/
device”. The orientation of the diamond is irrelevant at this
stage and it may simply be positioned in the “box/device”.
The “box/device” now proceeds to record the new mass,
geometry, and take photographic images with 3D space
awareness relative to its 3D geometry.

The diamond is then re-oriented in virtual space, through
similar techniques as described in 3D graphical rendering
when taking an object from real-world space to object-world
space, to align two of the imperfections (and their 3D spatial
data, as well as spectral data) with the previous blockchain
entry; once this is done, operations simply rotate along that
axis and confirm that all N original imperfections sufii-
ciently match. (For some 3D graphical rendering techniques,
reference may be had to Pharr, M., Jakob, W., & Humphreys,
G. (2017). Physically based rendering: from theory to imple-
mentation (3rd ed.). Amsterdam; Boston; Heidelberg:
Elsevier, at Chapter 4 with special interest to section 4.1.2,
incorporated herein by reference in its entirety.)

If true, then the diamond is the same one and this validates
the transaction or appraisal of the diamond. If false, then the
diamond is not the same one and the transaction is not valid
or if this is an appraisal of the diamond it is rejected.

However, the jeweler/client may wish to modify the
diamond by processing or reshaping it; If this is the case then
perform operations to confirm the diamond is the same one
as before if confirmed, they then process the diamond and
insert the item in the “box/device”—the orientation of the
diamond is irrelevant at this stage, they simply need to place
the diamond in the “box/device”.

The “box/device” now proceeds to perform the record the
new mass, geometry, and take photographic images with 3D
space awareness relative to the 3D geometry. The diamond
is then re-oriented in virtual space, through similar tech-
niques as described in 3D graphical rendering when taking
an object from real-world space to object-world space, to
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 15 of 23

US 10,469,250 B2

5

align two of the imperfections (and their 3D spatial data, as
well as spectral data) with the previous entry; once this done
the algorithm needs to simply rotate along that axis until it
finds an imperfection, and then finally one more rotation,
until it finds a third imperfection (although this could be
repeated to a higher count if needed), and a subset of the N
original imperfections should sufficiently match.

If this is true, then a new blockchain entry is generated
with the new details and can be appended to the blockchain
entry as a “child” of the previous entry. Otherwise reject the
item as a child of the previous entry

These operations to physically divide an item and main-
tain continuity to an earlier analysed and record item (re-
corded via its data) can be repeated any number of times as
long as three imperfections remain.

Because of the unique 3D spatial properties as well as
shapes of the imperfections, they’re impossible to replicate
within diamonds, and other gemstones, but this could also be
true for anything that has small-scale imperfections or
anomalies, such as paintings whereby you have variations in
the elevation of the paint, strokes of the brush, pigmentation
attributes, canvas elements such as degradation, stains, and
textual qualities from production, and/or time-attributed
affects that simply cannot be reproduced.

Random anomalies are treated as “noise” that is unique to
that item which acts as its primary verification method (for
paintings: this could be the variations in the elevation of the
paint, strokes of the brush, pigmentation attributes, canvas
elements such as degradation, stains, and textual qualities
from production, and/or time attributed affects, which may
be impossible to reproduce). In cases such as gemstones,
additional steps cope with the possibility that a gemstone
will be cut and modified—hence the geometry mapping.

This could be integrated into newly manufactured prod-
ucts which if the producer of the product generates one-time
unique random “noise” into their product can mean every
product is uniquely identifiable or via the already randomly
occurring defects, anomalies, imperfections, or variations
present in all manufactured goods.

The proposed solution provides a non-invasive method or
analysis as an invasive method could reduce or damage the
valuation of the physical item, and could be extremely
expensive, or simply implausible.

Proposed Embodiment(s)

FIG. 1 illustrates a computer network 100 showing a
plurality of nodes 102, 104, 106, 108 and 110, respectively
Node 1, Node 2, Node 3, Node 4 and Node 5 that commu-
nicate to provide a distributed ledger to record data for
physical “real world” objects (e.g. assets) to enable prov-
enance, traceability, privacy, security, and strong verification
of transactions and blocks. It will be understood that only
some of the nodes of this peer-to-peer network are illus-
trated.

In FIG. 1, there are several example nodes (Node 1, Node
2,... Node 5) enabled to communicate with each other using
a Wide Area Network (WAN) such as the Internet (e.g.
Internet communication is shown using an unbroken line).
At least some of these nodes are located remotely from one
another, preferably geographically disbursed about all or a
part of the world, to enable services described herein from
various locations and to provide a robust distributed peer-
to-peer network. Some nodes (e.g. Node 1, Node 2 and Node
3 (102, 104 and 106)) are shown also interacting via short
range communications (e.g. represented by a dashed line) as
described further in the documentation. Not all nodes may

10

15

20

25

30

35

40

45

50

55

60

65

6

need the ability to communicate via short range communi-
cations. However, all field deployed nodes (e.g. “miners”
will need to have at least this ability.

There are three types of nodes: 1) miners—which are the
nodes that assess an asset; 2) witnesses—which may be
other miner nodes within short range communication or
nodes which provide all the same functionality as an miner
minus the asset assessment, to improve security and confi-
dence in location of the miner, and 3) full nodes which are
not miners or witnesses that help the network be more
secure. Full nodes, which are not field deployed (unlike
miner or witness nodes, which may be deployed at a
gemstone mine or at an art dealer—as such are physically
out in the wild) are network nodes and do not do asset
assessment or location assessment, but can instead verify
every block on a blockchain, its validity, its correctness, and
the transaction of assets if any transactions exist. Full nodes
do need to be geographically dispersed and sufficiently
capable of proving their identity integrity, hardware com-
ponent integrity, the integrity of any source code run on
them, track every block and ensure its validity, every trans-
action and ensure its validity, as well as, ensure the consen-
sus rules associated with the asset class in question—they
are similar in function as bitcoin full nodes [https://en.bit-
coin.it/wiki/Full_node].

Node 1 102 is a miner configured to assess assets (e.g.
instances of physical items). Asset classes may include such
things like gemstones, ores, mineralogy, artwork, antiqui-
ties, food, agricultural goods, crime evidence, DNA assess-
ment, manufactured goods, and any other application of
spectral imaging for analysis where the anomalies are spa-
tially aligned in 3D space but retain relative distance, or the
anomalies change at a formulaically defined rate, such as
exponential growth of mould or bacteria. A particular node
may be configured only to assess a particular class or type
of asset. Some nodes may be enabled to assess more than
one type. Assessing comprises a 3D spatial mapping to a
spectral analysis, specifically looking for physical features
(e.g. anomalies, defects, or imperfections which are either
naturally occurring, a product of time-based degradation,
textual patterns and properties, and/or human made through
some process which produces unique non-reproducible ran-
domness) that can uniquely identify an asset. Such physical
features (e.g. anomalies, defects, or imperfections, etc.) may
include inclusions, scratches, tears, warps, textual patterns
and properties, or any other variation which is observable
through a laser projector-receiver combination, photography
camera and/or spectral imaging analysis. As an example of
some asset types with unique features are imperfections
within the 3D space of the asset, such as occlusions within
a gemstone. During the assessment, Node 1 102 defines
assessment data (also referenced as analysis data herein)
from which the asset may be uniquely identified and its
identity subsequently verified. An asset may be subsequently
verified such as performing a second assessment of the asset,
by a same or a different node capable of assessing the asset,
and by comparing a second instance of the assessment data
to the first instance and determining a match (at least within
a threshold of error—which is described as C,,,., further
below). Analysis data includes spectral imaging data
stitched with the 3D spatial information, which captures the
previously mentioned anomalies, defects, or imperfections
(e.g. to define a unique signature). Node 1 102 may record
the first instance of the analysis data to the distributed ledger
as described further. The first instance of data may be
retrieved from the ledger such as to compare with a second
instance as described further.
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 16 of 23

US 10,469,250 B2

7

In some applications, analysis data is recorded to the
ledger in association with location data (e.g. GPS data) of
the node performing the assessment (e.g. Node 1 102).
Location data may be useful to identify the origin of an
object such that it did not come from a sanctioned area or a
conflict zone, for example, or help to ensure that the asset in
question meets other guidelines specific to the asset class—
such as geo-fencing of the asset, which prevents it from
being traded a specified distance from its origination point.
To enhance trust in the location data, assessing nodes may be
configured to provide proof of location. For example, any
node in the computer network that is configured to assess an
asset is preferably also configured to provide proof of its
location using peer-to-peer proof of location techniques. As
such. Node 1 may also be known as a “prover” in this
context. A prover requires at least one nearby node (e.g.
Node 2 104 or Node 3 106) to be reachable via short range
communication that act as “witnesses” to the prover, ensur-
ing that the prover is indeed at the provided GPS location.
Peer-to peer proof of location is further described in Block-
chain for Peer-to-Peer Proof-of-Location (Brambilla, G.,
Amoretti, M. and Zanichelli, F., Using Blockchain for
Peer-to-Peer Proof-of-Location, arXiv:1607.00174v2
[cs.DC] 31 Jul. 2017) incorporated herein by reference in its
entirety. As noted, Node 4 108 and Node 5 110 are nodes
located outside of reach of short range communication from
Node 1 102. Node 1 102 (e.g. the prover) interacts with these
remote, distributed nodes 108, 110 to ensure there is con-
sensus for node, payload, and location approval, as well as
acting as a collusion counter-measure as described in Block-
chain for Peer-to-Peer Proof-of-Location.

Node 1 102 records the first instance of the assessment
data and (GPS) location data to the ledger. More particularly,
the data to be recorded is transmitted to other nodes (e.g.
104-110) in the network 100 for consensus. This data is
transmitted once Node 1 102 proves to be a valid actor and
proves its available services and source code are genuine.
The data to be transmitted comprises a cryptographic hash of
the assessment data (e.g. spectral imaging data stitched with
the spatial information—which contains the imperfection
mapping). Two additional cryptographic hashes are gener-
ated and transmitted: one of the mass of the asset, and one
of the GPS location. The mass data and GPS data act as
meta-data elements for the block being generated. The data
submission can vary with class, and type of mechanisms
used. The three cryptographic hashes are included as part of
the payload along with any other required items from the
Blockchain Authentication and Trust Module (BATM)
framework such as Node ID and reputation data as listed in
“Blockchain based trust & authentication for decentralized
sensor networks” (Moinet, A., Darties, B. and Baril, J.-L.,
Blockchain based trust & authentication for decentralized
sensor networks, arXiv:1706.01730v1 [cs.CR] 6 Jun.
2017)”, incorporated herein by reference in its entirety, or
any such framework for a decentralised trust authentication
between network nodes and the proof location payloads
listed in Blockchain for Peer-to-Peer Proof-of-Location. The
response received from the remotely distributed nodes is
then to approve, blame, or ban in the case of submission of
payloads, or in the case of node registration, a response of
authenticate, blame, or ban, while a renew can either receive
an approval, blame or ban response; these responses and the
instantiation of the associated values are for the respective
actions are described in the Block Authentication and Trust
Module (BATM) framework.

FIG. 2 is a block diagram of components of a miner node
(e.g. Node 1 102) in accordance with some applications.

10

15

20

25

30

35

40

45

50

55

60

65

8

FIG. 2 shows a baseline of components to perform its’
ability to assess an asset when operating as a miner or when
operating as a witness to a miner. Item assessment compo-
nents may be housed in a cabinet and arranged therein to
receive a physical item for assessment. Some items may be
external to such a cabinet.

It will be understood that in some applications the witness
may be a full node (and not a miner for example). It will be
understood that a node may be configured as a witness node,
which is simply a node in a mesh network configuration that
acts as witnesses.

Each miner’s components and functions and inter-rela-
tions are listed below:

Power source 204—a power source is required, as well as
the accompanying energy to allow the node to carry out its
required services to the network.

The assessment components that follow, are useful to the
creation of the 3D spatial mapping to a spectral analysis
which acts as a unique identifier of an asset, and used to
generate the cryptographic hash of the asset itself—the
self-provenance of the asset:

Storage Unit 206—a sufiiciently large storage to hold the
information of several assessments of the specific asset class
or classes the non-full node is expected to interact with. 3D
Imaging Spectroscopy is described in “3D Imaging Spec-
troscopy for Measuring Hyperspectral Patterns on Solid
Objects” (Kim, M., Harvey, T., Kittle, D., Rushmeier, H.,
Dorsey, J., Prum, R., Brady, D. 2012. 3D Imaging Spectros-
copy for Measuring 3D Hyperspectral Patterns on Solid
Objects. ACM Trans. Graph. 31 4, Article 38 (July 2012),
incorporated herein by reference)

Spectral imager 208 (spectroradiometer) assesses the
asset’s spectral hypercube data, identifying irregularities in
composition of the asset, notably the radiometric measure-
ments at various spatial frequencies. Such measurements are
as described in the paper 3D Imaging Spectroscopy for
Measuring Hyperspectral Patterns on Solid Objects.

Laser projector and laser receiver 210 (laser range scan-
ner) assesses the 3D spatial data of the object, and geometric
irregularities (which may include items such as inclusions in
gemstones). Such measurements are also described in the
paper 3D Imaging Spectroscopy for Measuring Hyperspec-
tral Patterns on Solid Objects.

Xenon light source 212 provides broad spectrum (flat and
uniform) illumination on the asset as described in the paper
3D Imaging Spectroscopy for Measuring Hyperspectral
Patterns on Solid Objects.

A calibration target 214 is useful to determine the geo-
metric relationship between the range scanner and the
imager as described in the paper 3D Imaging Spectroscopy
for Measuring Hyperspectral Patterns on Solid Objects.

A motorized turntable or gantry 216 provides a mecha-
nism of movement (motorized base which an asset may be
placed on, or a gantry which allows the movement of the
3DIS system described in 3D Imaging Spectroscopy for
Measuring Hyperspectral Patterns on Solid Objects, for
large assets)—this allows a 360-degree rotation around the
specified asset.

A scale 218 to determine a mass of the article (optional).

An HD photography camera 220, for assets (such as
gemstones) whose imperfections can’t be mapped through
the 3DIS alone.

Computing unit(s) 222 provide a processing device or
devices which work to perform the 3D spatial and spectral
information quickly to circumvent the high compute time
required per asset scan, which will be used for the asset
assessment such as described in the paper 3D Imaging
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 17 of 23

US 10,469,250 B2

9

Spectroscopy for Measuring Hyperspectral Patterns on
Solid Objects. Processing devices may be programmable
such as via software (instructions stored in a memory for
example) including a Central Processing Unit (CPU) or
Graphics Processing Unit (GPU) or specially configured
hardware devices such as Application Specific Integrated
Circuits (ASICs) & Field Programmable Gate Arrays (FP-
GAs) or combinations of same. Application Specific Inte-
grated Circuits (ASICs) & Programmable Gate Arrays
(PGAs) may be configured to perform specific (dedicated)
tasks in a manner that is more efficient and takes less time
than a conventionally programmed device.

The components that follow, are useful to the meta-data
location tracking of an asset which acts as a method of
traceability of the asset: Location based services (LBS)
device (such as a GPS tracker 224)—allows for the trans-
mission of geolocation data (GPS data) as described in
Blockchain for Peer-to-Peer Proof-of-Location. Short range
communication component 226 (such as Bluetooth, Blu-
etooth SMART or ZigBee, Wi-Fi Direct or any other short
range network communication mechanism), which will peri-
odically transmit proof-of-location requests and responses
as described in Blockchain for Peer-to-Peer Proof-of-Loca-
tion. Communication system 228 provides Wide Area Net-
work—WAN communication such as network communica-
tion capabilities—a method of communicating over long
distances via Internet communications to communicate with
other nodes as described in Blockchain for Peer-to-Peer
Proof-of-Location. Communication system 228 may com-
prise one or more antennas and one or more wired connec-
tions maybe provided to give communication abilities via
short range communications and internet (WAN) commu-
nications.

The following describes how to designate the reputation
and provenance of the node. As noted previously, nodes may
provide at least the following at some stage of its interaction
with other nodes as part of the registration, authentication,
trust evaluation, component registration & validation, avail-
able services registration & validation, and resources pro-
vider validation:

Proof of identity: is discussed in Blockchain based trust &
authentication for decentralized sensor networks, section 3.
In brief, BATM associates cryptographic keys with each
Network Node (NN)—«.g. a miner, witness node, or full-
node, and Available Services (AS) in the network. We use
the idea contained in the Pretty Good Privacy (PGP) model
of a master key to identify a NN or AS among its lifespan.
This key is only used to generate secondary keys for
encryption and digital signature. As in most Public Key
Infrastructures (PKI), private keys are the main component
of the system, and so key management is particularly
critical. An attacker can easily spoof Network Node (NN)
identity if he retrieves its keys. NN is itself composed of two
vectors, Node Properties (NP) which contains a “name”
value, and all hardware devices associated which do not
provide distinct abilities, e.g. power, Central Processing
Unit (CPU)/Graphics Processing Unit (GPU)/Application
Specific Integrated Circuit (ASIC)/Field Programmable
Gate Array (FPGA)), and Node Abilities (NA) which is
listed as vector of abilities described below.

Vector of abilities: is discussed in Blockchain based trust
& authentication for decentralized sensor networks, section
3. Labelled as Node Abilities (NA) in the paper, the vector
of abilities are the physical sensor abilities associated with
a node. In the context of the patent, it references items such
as a spectral imager, 3D scanner/LIDAR, GPS (in the sense
it’s stating it has global positioning system required elec-

10

15

20

25

30

35

40

45

50

55

60

65

10

tronics), Bluetooth (or whatever mechanism of short range
communication is used), storage, and network based com-
munication (in the sense of long range network communi-
cation) for miner nodes, while witness nodes and full-nodes
could contain GPS (in the sense it’s stating it has global
positioning system required electronics), Bluetooth (or
whatever mechanism of short range communication is used),
storage, and network based communication (in the sense of
long range network communication).

Vector of available services: As discussed in Blockchain
based trust & authentication for decentralized sensor net-
works, section 3. Available Services (AS) defines an Abili-
ties Dependencies (AD) vector, a Resources Dependencies
(RD) vector and a Resources Provider (RP) vector. Each
node stores services in a Service Registry (SR). Nodes
having the storage ability can store services they cannot
deploy to ensure reuse of these services in the future on other
nodes. The Available Services (AS) if broken down into its
3 component vectors is as follows: Abilities Dependencies
(AD), whose contents should be identical to the vector of
abilities described above, Resources Dependencies (RD)
described below, and Resources Provider (RP) also
described below.

Any dependencies (such as non-full node witness data): is
discussed in Blockchain based trust & authentication for
decentralized sensor networks, section 3. Resources Depen-
dencies (RD) vector may be comprised of any remote
resource dependencies for the node, which may include
Bluetooth (or whatever mechanism of short range commu-
nication is used), and GPS which is associated with the
witness nodes in range, and Resources Provider (RP) which
may contain elements such as a datacube from the spectral
imager, GPS location from the GPS and witnesses for the
miner node, GPS and witnesses for the witness node, and
transaction/anomaly lookup, GPS location from the GPS
and witnesses for the full-node.

Peer-to-Peer Proof-of-Location comprise Resources Pro-
vider (RP) elements of GPS location as well as witnesses
with their respective GPS location payloads.

Resources provider vector: is discussed in Blockchain
based trust & authentication for decentralized sensor net-
works, section 3. Resources Provider (RP) comprise ele-
ments such as a datacube for the spectral imager, GPS
location from the GPS and witnesses for the miner node,
GPS and witnesses for the witness node, and transaction/
anomaly lookup, GPS location from the GPS and witnesses
for the full-node.

The incentive of node validation is to ensure the reputa-
tion of the node itself, while the incentive of abilities and
services validation to ensure reputation of the abilities a
node states it provides as well as the resources it provides as
discussed in Blockchain based trust & authentication for
decentralized sensor networks, section 4. This could include
payloads contained in the blockchain as an indication of
each node’s behaviour on the network over time. This
approach seeks to ensure a node cannot fool others by
tampering data or pretending to be someone else. Thus,
reliability of trust evaluation is ensured without the need of
a trust center. The reputational assessment is targeted at the
Network Node (NN) trust evaluation level, but the same
principles apply to Available Services (AS), with the par-
ticularity that Available Services (AS) reputation level is
echoed on each node in the network, thus modifying repu-
tation level on each node using it. As such when a network
node is validated, based on its private keys, which we state
must be kept secure, as well as Node Properties (NP) and
Node Abilities (NA) which is the vector of abilities [48], we
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 18 of 23

US 10,469,250 B2

11

can be sure it is the node it claims to be with the appropriate
abilities via Available Services (AS). Available Services
(AS) also relies on the same private key, which comprises of
the Abilities Dependencies (AD), Resources Dependencies
(RD), and Resources Provider (RP), with Abilities Depen-
dencies (AD) having a one to one mapping to Node Abilities
(NA) which is the vector of abilities [48] are truly from that
same node, with the same private key, which made it and
prove the node’s capacity in a tamper proof way.

Operation in this manner provides a measure of trust that
a node does what it is intended to do, based on its reputation
over time through the payloads it provides and interactions
with other nodes.

Additionally, location based meta-data must be added as
it may be useful to identify the origin of an object such that
it did not come from a sanctioned area or a conflict zone, for
example, or help to ensure that the asset in question meets
other guidelines specific to the asset class—such as geo-
fencing of the asset, which prevents it from being traded a
specified distance from its origination point.

As such a base dependency vector includes that at least
one reputable witness, whereby reputation is based on the
BAIM reputation previously mentioned, and which also
meet the criteria outlined in sections 4.1 to 4.4 of Blockchain
for Peer-to-Peer Proof-of-Location.

This sufficiently ensures the location tracking of an asset
where required, in the use of producing the cryptographic
hash of the meta-data of the location.

Finally, nodes provide a digital signature of the source
code which is executed, much in the same way that the
BATM framework uses a digital signature to provide authen-
tication/verification of the node, only this is applied to the
source code, which can be viewed as a service provided.

The assessment components may be configured to assess
the particular features of an asset, whose features may
depend upon the type/class of the asset. The compute units
may be configured accordingly with workflow, etc. to obtain
the desired assessment data responsive to the asset type with
which to generate unique signatures as described. User
instructions may be provided to assist with the analysis
operations.

FIG. 3 is a block diagram of a witness node such as Node
2 104, which is not a miner, in accordance with some
applications. FIG. 3 shows a baseline of components to
perform its’ ability to act as a witness to miners or other
witnesses. From a high level, the components shown are the
same as like components of FIG. 2 though the computing
units, may be configured for witness roles. There is a power
source 204, storage unit 206, computing units 222, GPS
location device 224, short range communication system 226
and a communication system 228 for wider communication
such as the internet.

As noted, Computing unit(s) 222 provide a processing
device or devices (including CPU, GPU, ASICs, FPGAs
etc.) which work to perform the calculations relating to
payloads required for node identification, node component
identification and integrity and available services identifi-
cation and integrity, as well as the BATM framework—
Blockchain based trust & authentication for decentralized
sensor networks, section 3 and section 4.

The following describes how to designate the reputation
and provenance of the witness which provides location
based verification based on proximity and therefore trace-
ability.

As noted previously, nodes may provide at least the
following at some stage of its interaction with other nodes as
part of the registration, authentication, trust evaluation,

10

15

20

25

30

35

40

45

50

55

60

65

12

component registration and validation, available Services
Registry (SR) and validation, and Resources Provider (RP)
validation: Proof of identity; Vector of abilities; Node Abili-
ties (NA)—listed as vector of available services; Any depen-
dencies (such as non-full node witness data); Resources
provider (RP) vector; as well as Peer-to-Peer Proof-of-
Location. The incentive of a node validation is to ensure the
reputation of the Network Node (NN) itself, while the
incentive of Available Services (AS) validation to ensure
reputation of the abilities a node states it provides as well as
the resources it provides as discussed in Blockchain based
trust & authentication for decentralized sensor networks,
section 4.

Operation in this manner provides a measure of trust that
a node does what it is intended to do, based on its reputation
over time through the payloads it provides and interactions
with other nodes.

Additionally, location based meta-data is added as it may
be useful to identify the origin of an object such that it did
not come from a sanctioned area or a conflict zone, for
example, or help to ensure that the asset in question meets
other guidelines specific to the asset class—such as geo-
fencing of the asset, which prevents it from being traded a
specified distance from its origination point. As such a base
dependency vector includes that at least one reputable
witness, whereby reputation is based on the BATM reputa-
tion previously mentioned, and which also meet the criteria
outlined in sections 4.1 to 4.4 of Blockchain for Peer-to-
Peer Proof-of-Location. This sufficiently ensures the loca-
tion tracking of an asset where required, in the use of
producing the cryptographic hash of the meta-data of the
location.

Finally (and similarly), witness nodes provide digital
signature of the source code which is executed, much in the
same way that the BATM framework uses digital signature
to provide authentication/verification of the node, only this
is applied to the source code, which can be viewed as a
service provided.

FIG. 4 is a block diagram illustrating a full node (e.g.
Node 5 110), which is not a miner or witness, in accordance
with some applications and must rely minimally on miners
or witnesses, they are there to ensure blocks validity, provide
historical archiving, and enforce consensus rules. FIG. 4
shows a baseline of components to perform its’ ability to act
as a witness to miners or other witnesses. From a high level,
the components shown are the same as or similar to like
numbered components of FIG. 2 though the computing units
222 are configured for full node roles. There is a power
source 204, storage unit 206, computing units 222, GPS
location device 224, short range communication system 226
and a communication system 228 for wider communication
such as the internet. Storage unit 206 in the present instance
is an extremely large storage to hold the information of all
transactions and blocks on a blockchain, typically in the
terabytes or higher size, as these nodes are what can be used
by institutions to potentially hold their digital wallets. Such
storage stores a history of all blocks that have occurred for
its associated asset(s) that are assessed by the miners that
communicate with it.

Below is a description of a process to perform asset
checking, minting (e.g. meaning a first recording of the asset
to the blockchain), and modified asset branching (where an
asset like a gemstone may be cut into more than one stone
but have sufficient signature properties to link to a prior
recorded asset). The description relates to evaluation of
unique signatures, namely a signature generated for an
instance of a physical item and a pre-recorded signature.
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 19 of 23

US 10,469,250 B2

13

Other features may be optionally evaluated too such as asset
type, mass, etc., depending, for example, on the data stored
to the blockchain for each asset. Some blockchains may only
store assets of a particular type such that asset type is not of
value. Some asset types may not require a value for mass or
HD photography as such they are optional for some asset
classes, however spectral imaging and 3D scans are always
required. It should also be noted that there’s a constant,
which is specific to an asset class or defined by the expo-
nential growth or decay formula, which is denoted by C,,...,5
which can be added to each X,,,, Y,,,,, and Z,, to allow for
acceptable threshold. C,.,.,, can vary according to stability
of anomaly over time e.g. a crystalline structure such as a
diamond has stable anomalies if they reside below surface
level of the gem, as such the tolerance may be extremely
small compared an asset which experiences decay or growth
which is an instability based on time. Additionally, surface
level anomalies are much more susceptible to variation, as
such the relative depth from surface is a consideration
considered for C,.,., calculation. Regarding virtual re-ori-
entation, the delta space is technically infinite in nature if the
anomaly is something as simple as a sphere, as you could
technically re-orient the virtual instance of such anomaly in
every possible position along the X, Y, and Z axes, however
in an enormous amount of the use cases, this is unlikely as
most shapes are not perfectly symmetrical on all axes—one
may use a 3D shape complexity measure, such as described
by D. Wang et al., in Shape Complexity from Image Simi-
larity, Max-Planck-Institute For Informatics, MPI-1-2008-
4-2 Oct. 2008 which is incorporated herein by reference in
its entirety (https://pdfs.semanticscholar.org/ef17/
1242043e52f2ade49e0b 1 ba6f0a7d179c676.pdf —[pdfs.se-
manticscholar.org]) which identify the most complicated
shape, and the most complex shapes (anomalies) may be
explored first, as they limit the search space substantially for
the 2nd and 3rd candidate anomalies and as a result the
overall search time and number of payloads submitted, and
network traffic used.

TABLE 1

 

Nomenclature

 

X,, Non-repetitive X,, Candidate X,,, A confirmed 1D
possible 1D anomaly 1D anomaly mapping anomaly mapping
mappings to a blockchain block
Y,, Non-repetitive Y,. Candidate Yin, A confirmed 2D
possible 2D anomaly 2D anomaly mappings anomaly mapping
mappings (composed of X,, as to a blockchain block
well as another point)
Z, Non-repetitive Z, Candidate Z,, A confirmed 3D
possible 3D anomaly 3D anomaly mappings anomaly mapping
mappings (composed of Y,,,as to a blockchain block

well as another point)

 

1. Miner creates X,, for a scanned asset
2. Miner creates a hash map for all X,, (it is understood
that other search methods and structures may be used)
3. For each X,, miner checks with a full node to see if there
exists an equivalent value in the blockchain
a. If no match is found and search space is not
exhausted
i. Miner creates as many virtual instances as the
miner can search simultaneously
ii. Miner begins virtual re-orientation through world
to object space mapping, and creates a hash for
each possibility.
ili. Repeat step 3

10

15

20

25

30

35

40

45

50

55

60

65

14

b. If no match is found and search space is exhausted,
then the asset is unique

i. Miner creates from X,, all possible Y,, and Z,

ii. Miner sends Z, to full-nodes to ensure there is no
clash for any of the triplet of points as well as for
verification, confirmation, and acceptance in
accordance to the BATM framework as well as the
LBS framework
a) If verification, confirmation, and acceptance are

agreed upon, asset is minted.

b) Else provide adequate information back—this
indicates that the payload is not valid, confir-
mation is not reputable, or the asset can’t be
accepted due to an asset having at least one
identical triplet, in another full node’s wallet

c. If match, then miner proceed to step 4, with the

candidate X,,,

4. For each X,-1, miner creates a hash map which
excludes X,,,to create a hash map for all Y,, where X,,,
retains its orientation requirements, and checks with a
full node to see if there exists an equivalent value in the
blockchain
a. If no match is found and search space is not

exhausted

i. Miner create as many virtual instances as the miner
can search simultaneously

ii. Miner begin virtual re-orientation along the axis
of X,,, which allows it to retain proper orientation,
through world to object space mapping, and the
miner creates a hash for each newly possible Y,,,.

ili. Repeat step 4

b. If no match is found and search space exhausted,

then the asset is unique

i. Miner creates Z, which the miner creates from X,,,
excluding X,,, all possible Y,, and Z,, which
maintains X,,, orientation requirements

ii. Miner sends Z, to full-nodes to ensure there is no
clash for any of the triplet of points as well as for
verification, confirmation, and acceptance in
accordance to the BATM framework as well as the
LBS framework

a) If verification, confirmation, and acceptance are
agreed upon, asset is minted.

b) Else provide adequate information back—to
indicate that the payload is not valid, confirma-
tion is not reputable, or the asset can’t be
accepted due to an asset having at least one
identical triplet, in another full node’s wallet.

c. If match, then miner proceeds to step 5, with the
candidate Y,,,,

5. For each X,,-2, create a hash map which excludes Y,,,,
to create a hash map for all Z, where Y.,,,, retains its
orientation requirements, and check to see if there
exists an equivalent value in the blockchain
a. If no match is found and search space is not

exhausted

i. Miner creates as many virtual instances as the node
can search simultaneously

ii. Miner begins virtual re-orientation along the axes
of Y,,,, which allows it to retain proper orientation,
through world to object space mapping, and the

miner creates a hash for each newly possible Z,.

ili. Repeat step 5
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 20 of 23

US 10,469,250 B2

15

b. If no match is found and search space is exhausted,
then the asset is unique

i. Miner sends Z, which the miner creates from X,,,
excluding Y,,,, which contains X,,,, all possible Z,,
which maintains Y,,,, orientation requirements

ii. Miner sends Z, to full-nodes to ensure there is no
clash for any of the triplet of points as well as for
verification, confirmation, and acceptance
a) If verification, confirmation, and acceptance are

agreed upon, asset is minted.

b) Else provide adequate information back—to
indicate that the payload is not valid, confirma-
tion is not reputable, or the asset can’t be
accepted due to an asset having at least one
identical triplet, in another full node’s wallet.

c. If match, then terminate, as we have found a previ-
ously existing asset which must have Z, as the triplet
of points (composed of Y,,,+a third value, and like-
wise Y,,, must contain X,, plus a second value).

i. Miner sends data to full-nodes to check if all Z,
hash maps which conform to the Z, orientations,
match and in accordance to the BATM framework
as well as the LBS framework
a) If yes, the asset is the asset stored in the

previous blockchain entry

b) If no, then the asset is a child of the previous
blockchain entry, and can be branched accord-
ingly

ii. Miner sends Z, to full-nodes for verification,
confirmation, and acceptance in accordance to the
BATM framework as well as the LBS framework
a) If verification, confirmation, and acceptance are

agreed upon, asset is confirmed to be legitimate.

b) Else provide adequate information back—to
indicate that the payload is not valid, confirma-
tion is not reputable, and someone is attempting
a malicious event

FIGS. 5-7 illustrate use cases to record information on the
blockchain and/or determine information from the block-
chain. In accordance with the illustrated embodiments,
through public and private key cryptography used by the
blockchain, wallets may be used to store keys for use to
access and authorize transactions against the data in the
blockchain. Wallets may take different forms including
hardware wallets, as is well-known.

In some uses cases, new assets are recorded to the
blockchain and wallets of associated owners of the assets are
updated. In some cases an existing asset is already recorded
to the blockchain. In some cases the physical asset has
undergone modification but may still present with a suffi-
cient signature to provide a manner to trace the asset on the
blockchain and maintain blockchain data for any transfer,
for example.

Operations in any of these cases may look up whether the
asset is recorded. If not, operations may in some cases
perform to record the asset as described. If the asset is
recorded previously, operations may perform to determine
whether a transfer or other action is to be performed. A
transfer may associate the asset with a different wallet (i.e.
record the data in association with the key(s) of another
wallet (recipient’s wallet)).

In some embodiments, transfers may be implemented
using a smart contract, for example, to trigger a transfer on
the proof of a certain event or events. One such event may
be the payment of a cryptocurrency. If the smart contract
term(s) is/are fulfilled and the contract is met, a new block
may be created accordingly as described herein. The block-

10

15

20

25

30

35

40

45

50

55

60

65

16

chain may associate the asset with a new (public) key of the
recipient. An update to a wallet may involve a reading of
blockchain data by the wallet using the key(s) associated
therewith to see what data is stored on the blockchain.

FIG. 5 is a flow diagram showing a flow of operations 500
with certain components and outputs for a general asset use
case from a source of the original asset or valuable (e.g. an
instance of a specific asset or valuable, sometimes refer-
enced as an item 502). Item 502 is obtained and provided to
a scanner 504. Scanner 504 may be defined from assessment
components of a miner node such as Node 1 102. Such
assessment components may comprise a scale 218, HD
camera 220, xenon arc lamp 212, hyperspectral camera 208,
laser projector/receiver 210, etc. Operations of Node 1 102
(e.g. scanner 504), using these respective components (as
well as others of Node 1 such as computing unit(s) 222,
storage unit 206, etc. turntable or gantry 216, etc.) perform
to: detect mass 506, define a 3D scan 508, define a spectral
image analysis 510 and map imperfections 512. Respective
data for these operations is created as described earlier
herein. GPS data for Node 1 may be determined 514.

The imperfections data (e.g. analysis data defining the
unique signature), etc. such as for searching and/or record-
ing to a block of a block chain is signed and a hash thereof
defined (e.g. for authenticity, etc.). A look-up against block-
chain data is performed (at 516) to determine if the asset is
previously recorded. The anomalies (e.g. unique signature)
are searched and a result returned from the blockchain
indicating whether the item is found or not, etc. other data
may also be returned such as recorded owner related data.

If the item is not found, then the item is new and not
recorded to the blockchain previously. Via the “New”
branch, operations proceed at 518 to define a transaction to
add the new item to the blockchain (e.g. create a block). It
is understood that the transaction is not processed by the
node performing operations 500 per se but by the distributed
nodes maintaining the blockchain. At 520 operations append
the block to the blockchain (e.g. by the distributed nodes
maintaining the blockchain). A confirmation maybe deter-
mined by the node performing operations 500 that the asset
is added. At 522 the asset is added to a blockchain asset
wallet (confirmation of the transaction) and operations ter-
minate (524).

If, at 516, the item is found on the blockchain, the item is
not new/original but one that has already been processed.
Operations 500 may terminate (not shown), for example,
because the lookup was intended to confirm a prior record-
ing (a verification). However a transaction may be desired.
By way of example, it may be desired to transfer ownership
of the asset from a current owner. Operations at 526 deter-
mine and verify current owner information such as by use of
private keys, etc. and by using ownership data from opera-
tions 516. Appropriate data may be provided to a user (e.g.
look up data) not shown. If at 528 a transfer mode is not
possible (e.g. not a verified owner, etc.) then via “No”
branch, operations terminate at 524. If a transfer mode is
possible, via “Yes” branch at 528, a smart contract may be
defined (at 530) to perform the transfer. Operations here may
also involve nodes of the blockchain for example to verify
the smart contract, add it to the blockchain for processing,
etc. Verification of transferor and transferee and a further
verification of the asset/item may be further undertaken.
Verification of the asset can comprise performing a 3D scan
and spectral analysis to determine analysis data with which
a unique signature is defined and performing a look up of
that signature to confirm the specific asset is recorded to the
blockchain. If the smart contract is not met, operations
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 21 of 23

US 10,469,250 B2

17

terminate at 524. If the smart contract is met, via the related
branch, the appropriate ledger changes are written to a new
block on the chain making the transfer (by the blockchain
nodes) at 520, the asset is added to the transferee wallet,
removed from transferor wallet (e.g. at 522) and operations
terminate. As noted some operations described may not be
performed by Node 1 per se but by devices with which it
communicates, directly or indirectly on its behalf/request.

FIG. 6 is a flow diagram showing a flow of operations 600
with certain components and outputs for a general asset use
case for an asset received from an intermediary. The asset
may be an original item 500 or a modified item 602 (e.g. a
portion of the original). Operations 600 comprise operations
that are similar to like numbered operations of FIG. 5 with
changes as shown. It is understood that these operations,
particularly operations 518 may differ when they are per-
formed in relation to a modified item. Looking up a modified
item may require different matching considerations as pre-
viously described. Operations 522 may relate to respective
block chain wallets of transferor and transferee as described.

FIGS. 7A-7C are flow diagrams showing operations 700,
720 and 750 having similarities that will be apparent to
operations 500 and 600 but provide more detail. With
reference to FIG. 7A there is a verify operation 700 which
determines whether an asset/item is previously recorded to
the blockchain. That is whether the asset/item is new or an
existing item. Verify operations 700A may be invoked to
receive a response indicating new or existing. Verify opera-
tions 700 have two components, namely an analysing (e.g.
scanning) component 702 to generate asset data for an
asset/item and a component to determine, via a distributed
evaluation lookup 704 whether the asset data is previously
recorded to the blockchain. Asset data from analysing an
asset various by asset class such as previously described and
comprises spectral data 706 and 3D scan data 708 that is
combined to produce imperfection mapping to describe the
anomalies, which in turn are used to define the unique
signature for the asset. This data 710 (among others as
described) is provided to perform a lookup on the block-
chain. The lookup (at 712) requests results from the block-
chain invoking such nodes to perform an iterative evaluation
of the anomalies through the use of geometric instancing to
find a match to the unique signature as described. Responses
from the blockchain may include an indication that the asset
is an existing asset or a new asset. Operations responsive to
these respective lookup results are described with reference
to FIGS. 7B and 7C.

With ref. to FIG. 7B there is shown new asset minting
operations 720. At 722 the asset is to be assigned to a new
owner (e.g. a transaction defined therefor). Owner creden-
tials are received at 724 (e.g. key information, authorization,
signing). At 726, credentials are verified. If verified, via
“Yes” branch operations proceed to 728 where the asset is
assigned to the owner’s wallet. At 730 a request is made to
the blockchain to evaluate the new recording in association
with the owner (effectively process the transaction). If
successful, via “Yes” branch from 730, the new asset is
minted (e.g. at 732) and operations terminate at 734. If not
successful, operations terminate via “No” branch from 730.
If owner credentials are not verified, via “No” branch from
726, operations terminate at 734.

With ref. to FIG. 7C there is shown existing asset opera-
tions 750. At 752 if operations are transactional, such as to
transfer an existing asset, via “Yes” branch to 754 operations
proceed. Otherwise, a lookup (e.g. using verify operations
700) was performed such as to confirm recorded informa-
tion. If so, operations branch via “No” branch to terminate

25

30

40

45

50

18

at 774. At 754 operations receive owner credentials for
verification (e.g. key information, authorization, signing,
etc.) and at 756 verify same. If not verified, via “No” branch,
operations terminate at 774. If verified, via “Yes” branch to
758 operations then determine if the owner is the owner of
the asset on the blockchain. Owner information may have
been received using verify operations 700 or via a different
lookup (not shown) such information may be obtained. If
ownership is not verified, operations terminate via “No”
branch to 774. If verified, operations proceed via “Yes”
branch to 760 where a smart contract is generated and
validated. Generation may comprise writing a smart contract
(transaction) and validation may comprise sending the smart
contract for review and validation to the blockchain where
various checks may be performed (ownership confirmation,
etc.) and the contract added to the blockchain. If not vali-
dated, operations terminate via “No” branch to 774. If
validated, operations may receive counter-party credential
and information (e.g. wallet information) at 762. At 764,
such is verified and if unsuccessful, operations terminate
(via “No” branch to 774).

If successfully verified, counter party agreement (e.g.
signing) is received at 768. If not, operations terminate (via
“No” branch to 774). If yes, operations proceed to 770. Here
the terms of the smart contract are evaluated to see whether
the terms are met. Verify operations 700 are performed to
confirm the asset. If not met, operations terminate (via “No”
branch to 774). If met, the blockchain is requested to
perform an evaluation and consensus assessment of the
transfer. Though not shown, if agreeable, via “Yes” branch
wallets may be updated before terminating. If not agreeable,
operations terminate (via “No” branch to 774). A verify may
be performed to lookup the asset again to see the state of the
blockchain and confirm the new owner (not shown).

In addition to computing device aspects, a person of
ordinary skill will understand that computer program prod-
uct aspects are disclosed, where instructions are stored in a
non-transient storage device (e.g. a memory, CD-ROM,
DVD-ROM, disc, etc.) to configure a computing device to
perform any of the method aspects stored herein.

Practical implementation may include any or all of the
features described herein. These and other aspects, features
and various combinations may be expressed as methods,
apparatus, systems, means for performing functions, pro-
gram products, and in other ways, combining the features
described herein. A number of embodiments have been
described. Nevertheless, it will be understood that various
modifications can be made without departing from the spirit
and scope of the processes and techniques described herein.
In addition, other steps can be provided, or steps can be
eliminated, from the described process, and other compo-
nents can be added to, or removed from, the described
systems. Accordingly, other embodiments are within the
scope of the following claims.

Throughout the description and claims of this specifica-
tion, the word “comprise” and “contain” and variations of
them mean “including but not limited to” and they are not
intended to (and do not) exclude other components, integers
or steps. Throughout this specification, the singular encom-
passes the plural unless the context requires otherwise. In
particular, where the indefinite article is used, the specifi-
cation is to be understood as contemplating plurality as well
as singularity, unless the context requires otherwise.

Features, integers characteristics, compounds, chemical
moieties or groups described in conjunction with a particular
aspect, embodiment or example of the invention are to be
understood to be applicable to any other aspect, embodiment
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 22 of 23

US 10,469,250 B2

19

or example unless incompatible therewith. All of the fea-
tures disclosed herein (including any accompanying claims,
abstract and drawings), and/or all of the steps of any method
or process so disclosed, may be combined in any combina-
tion, except combinations where at least some of such
features and/or steps are mutually exclusive. The invention
is not restricted to the details of any foregoing examples or
embodiments. The invention extends to any novel one, or
any novel combination, of the features disclosed in this
specification (including any accompanying claims, abstract
and drawings) or to any novel one, or any novel combina-
tion, of the steps of any method or process disclosed.

What is claimed is:
1. A network node comprising:
one or more processing devices;
a storage device, coupled to the one or more processing
devices and storing instructions for execution by at
least some of the one or more processing devices;
a communications subsystem, coupled to the one or more
processing devices, to communicate with at least one or
more other nodes of a peer-to-peer network; and
item analysis components coupled to the one or more
processing devices, the item analysis components com-
prising at least one imaging device configured to deter-
mine spectral analysis data and 3D scan data from
measurements generated by the item analysis compo-
nents;
wherein the one or more processing devices operate to
configure the network node to:
analyze an instance of a physical item using the item
analysis components to determine a unique signature
for the instance, the unique signature determined
using 3D spatial mapping to define the unique sig-
nature from the spectral analysis data and 3D scan
data generated by the item analysis components for
the physical item;

determine, using the unique signature, whether the
instance of the physical item is previously recorded
to a blockchain maintained by the peer-to-peer net-
work to provide item tracking and authentication
services, comparing the unique signature generated
by the network node to previously recorded unique
signatures using 3D spatial analysis techniques,
rotating in virtual space features of the physical item
defined in the unique signature to determine a match
with features defined in the previously recorded
unique signatures; and

record the instance of the physical item to the block-
chain in response to the determining whether the
instance is previously recorded.

2. The network node of claim 1 wherein the item analysis

components comprise one or more of:

a spectral imager to assess the spectral hypercube data of
the physical item, identifying irregularities in compo-
sition of the physical item, notably the radiometric
measurements at various spatial frequencies;

a light source to provide broad spectrum illumination on
the physical item;

a range scanner to assess the 3D spatial data of the object;

a calibration target to determine a geometric relationship
between a range scanner and the imager;

an HD photography camera;

a scale to determine a mass of the physical item; and

a mechanism of movement to move the physical item and
assessment devices relative to one another to allow a
360-degree assessment of the physical item.

10

15

20

25

30

35

40

45

50

55

60

65

20

3. The network node of claim 2 wherein the item analysis
components are housed in a cabinet to receive the physical
item for assessment.

4. The network node of claim 1 further configured to
provide proof of identity data to the peer-to-peer network to
record the instance of the physical item.

5. The network node of claim 1 further configured to
provide reputational data to the peer-to-peer network to
record the instance of the physical item.

6. The network node of claim 5 wherein the reputational
data is maintained and provided for use in accordance with
a Blockchain Authentication and Trust Module (BATM)
framework implemented by the peer-to-peer network.

7. The network node of claim 1 further configured to
provide proof of location to the peer-to-peer network for
recording with the instance of the physical item.

8. The network node of claim 7 further comprising a
location determination device configured to receive signals
via the communication subsystem with which to determine
a position of the network node.

9. The network node of claim 8 wherein the communi-
cation subsystem is configured to communicate using short
range communications and wherein the network node is
further configured to communicate with one or more witness
nodes via short range communications to provide collabo-
ration of the position of the network node.

10. The network node of claim 1 wherein the instance is
a modified physical item defined from a previously recorded
physical item and wherein the network node is configured
to:

analyze the instance of the modified physical item using

the item analysis components to determine a unique
signature for the instance of the modified physical item,
the unique signature determined using the spectral
analysis data and 3D scan data for the instance of
modified physical item;

determine, using the unique signature, whether the

instance of the modified physical item is previously
recorded including whether recorded as the previously
recorded physical item; and

record the instance of the modified physical item to the

blockchain in response to the determining whether the
instance is previously recorded.

11. The network node of claim 1 wherein the item analysis
components are configured to measure physical features
comprising any of anomalies, defects, imperfections, noise
and geometric irregularities that are either naturally occur-
ring or human made through a process to produce a unique
non-reproducible randomness that uniquely identifies an
asset.

12. A computer implemented method comprising:

analyzing an instance of a physical item using item

analysis components of a network node to determine a
unique signature for the instance, the unique signature
determined using 3D spatial mapping to define the
unique signature from spectral analysis data and 3D
scan data generated by the item analysis components
for the physical item,

wherein the network node is configured to communicate

with at least one or more other nodes of a peer-to-peer
network, and the item analysis components comprise at
least one imaging device configured to determine the
spectral analysis data and 3D scan data from measure-
ments generated by the item analysis components;
determining, using the unique signature, whether the
instance of the physical item is previously recorded to
a blockchain maintained by the peer-to-peer network to
Case 1:20-cv-02285-ALC Document 12-1 Filed 05/20/20 Page 23 of 23

US 10,469,250 B2

21

provide item tracking and authentication services, com-
paring the unique signature generated by the network
node to previously recorded unique signatures using 3D
spatial analysis techniques, rotating in virtual space
features of the physical item defined in the unique
signature to determine a match with features defined in
the previously recorded unique signatures; and

recording the instance of the physical item to the block-
chain.

13. The method of claim 12 wherein the item analysis
components comprise one or more of:

a spectral imager to assess the spectral hypercube data of
the physical item, identifying irregularities in compo-
sition of the physical item, notably the radiometric
measurements at various spatial frequencies;

a light source to provide broad spectrum illumination on
the physical item;

a range scanner to assess the 3D spatial data of the object;

a calibration target to determine a geometric relationship
between a range scanner and the imager;

a scale to determine a mass of the physical item; and

a mechanism of movement to move the physical item and
assessment devices relative to one another to allow a
360-degree assessment of the physical item.

14. The method of claim 13 wherein the item analysis
components are housed in a cabinet to receive the physical
item for assessment.

15. The method of claim 12 comprising providing proof
of identity data to the peer-to-peer network to record the
instance of the physical item.

16. The method of claim 12 comprising providing repu-
tational data to the peer-to-peer network to record the
instance of the physical item.

17. The method of claim 16 wherein the reputational data
is maintained and provided for use in accordance with a
Blockchain Authentication and Trust Module (BATM)
framework implemented by the peer-to-peer network.

18. The method of claim 12 comprising: providing proof
of location to the peer-to-peer network for recording with the
instance of the physical item.

19. The method of claim 18 wherein the network node
further comprises a location determination device config-
ured to receive signals via the communication subsystem
with which to determine a position of the network node.

20. The method of claim 19 wherein the communication
subsystem is configured to communicate using short range
communications and wherein the network node is further
configured to communicate with one or more witness nodes
via short range communications to provide collaboration of
the position of the network node.

21. The method of claim 12 wherein the instance is a
modified physical item defined from a previously recorded
physical item and wherein the method comprises:

analyzing the instance of the modified physical item using
the item analysis components to determine a unique
signature for the instance of the modified physical item,
the unique signature determined using the spectral
analysis data and 3D scan data for the instance of
modified physical item;

determining, using the unique signature, whether the
instance of the modified physical item is previously

15

20

25

30

35

40

45

50

55

22

recorded including whether recorded as the previously
recorded physical item; and

recording the instance of the modified physical item to the
blockchain in response to the determining whether the
instance is previously recorded.

22. A system comprising:

a plurality of network nodes co-located at a field location,
the plurality of nodes coupled for communication to a
peer-to-peer network implementing a distributed ledger
providing a system to track and authenticate items,
wherein a one of the plurality of network nodes is
configured to define an item assessment node, the one
of the plurality of network nodes comprising:

one or more processing devices;

a storage device, coupled to the one or more processing
devices and storing instructions for execution by at
least some of the one or more processing devices;

a communications subsystem, coupled to the one or
more processing devices, to communicate with at
least one or more other nodes of a peer-to-peer
network; and

item analysis components coupled to the one or more
processing devices, the item analysis components
comprising at least one imaging device configured to
determine spectral analysis data and 3D scan data
from measurements generated by the item analysis
components;

wherein the one or more processing devices operate to
configure the network node to:

analyze an instance of a physical item using the item
analysis components to determine a unique signa-
ture for the instance, the unique signature deter-
mined using the analysis data for the physical
item;

determine, using the unique signature, whether the
instance of the physical item is previously
recorded to a blockchain maintained by the peer-
to-peer network to provide item tracking and
authentication services, comparing the unique sig-
nature generated by the network node to previ-
ously recorded unique signatures using 3D spatial
analysis techniques, rotating in virtual space fea-
tures of the physical item defined in the unique
signature to determine a match with features
defined in the previously recorded unique signa-
tures; and

record the instance of the physical item to the
blockchain in response to the determining whether
the instance is previously recorded.

23. The system of claim 22 wherein at least one other of
the plurality of network nodes comprises a witness node
configured to communicate using short range communica-
tion with the item assessment node to provide a witness in
a proof-of-location method used by the item assessment
node.
